Citation Nr: 1110962	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  08-32 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 70 percent for PTSD, from March 7, 2007 to September 14, 2008.

2.  Entitlement to an increased disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD), from January 1, 2009 to June 28, 2010.

3.  Entitlement to an increased disability rating in excess of 70 percent for PTSD, from June 29, 2010.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to June 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied entitlement to a higher rating for PTSD and to a TDIU.

In December 2009, the Board remanded the case for further development.  In November 2010, the RO, via the Appeals Management Center in Washington, DC, assigned staged disability ratings of 70 percent effective from March 7, 2007; 100 percent (pursuant to 38 C.F.R. § 4.29 for hospitalization) from September 15, 2008 to end of December 2008; 50 percent from January 1, 2009; and 70 percent from June 29, 2010.  These assigned staged ratings are reflected in the two disability rating issues on page one above, and in the related material below.


FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's PTSD has been productive of occupational and social impairment, with deficiencies in most areas, and inability to establish and maintain effective relationships; however, the preponderance of the evidence shows that the disability has not been productive of total occupational and social impairment. 

2.  The Veteran's service-connected disabilities preclude him from obtaining and retaining all forms of substantially gainful employment consistent with his education and work experience. 


CONCLUSIONS OF LAW

1.  The criteria are not met for a schedular disability rating in excess of 70 percent for PTSD from March 7, 2007, to September 14, 2008.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2010). 

2.  The criteria for a 70 percent schedular disability rating for PTSD from January 1, 2009, to June 28, 2010, have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2010). 

3.  The criteria are not met for a schedular disability rating in excess of 70 percent for PTSD beginning from January 1, 2009.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2010). 

4.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a), (b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Though notification to the Veteran may not have met all of the requirements of the VCAA and related case law, the matter decided below may be addressed at this time, without further remand, because no errors in notice are prejudicial, and the Veteran has been provided all information needed for a reasonable person to prove these claims.  In any event, the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently vacated the previous decision of the United States Court of Appeals for Veterans Claims (Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009). 

In this decision with respect to the TDIU claim, the Board grants TDIU.  As such, no further discussion of VA's duty to notify or assist is necessary regarding that claim.

Regarding the staged rating claim decided below, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim by way of a number of letters provided between December 2004 and January 2010.  These documents in combination provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The RO informed the Veteran of the specific criteria to substantiate his claim for an increased rating.  

The RO has provided adequate notice of how effective dates are assigned and the claims were readjudicated most recently in a November 2010 supplemental statement of the case.  To the extent the Veteran did not receive full notice prior to the initial decision, after pertinent notice was provided he was afforded a meaningful opportunity to participate in the adjudication of the claims on appeal.  

The claimant was provided the opportunity to present pertinent evidence.  The record contains service treatment and personnel records, and records of medical treatment received privately and from VA.  The duty to assist includes the duty to provide a medical examination or obtain a medical opinion when such is necessary to make a decision on the claim, as defined by law.  

VA examined the medical history of the Veteran's service-connected disabilities for compensation purposes addressing the rating claim.  Findings from the examination reports are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was also provided with an opportunity to present testimony on appeal before a Veterans Law Judge but he declined.   

In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  VA has fulfilled its duty to assist the claimant by obtaining identified and available evidence needed to substantiate the claim, and, as warranted by law.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, that any additional evidence exists that has not been obtained and would be necessary for a fair adjudication of the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Rating for PTSD

The Veteran asserts that his PTSD warrants a higher disability rating than the staged ratings assigned.  Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

If a Veteran appeals a rating decision seeking an increased rating for a disability for which service connection has already been established, such as here, then the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994). See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (finding staged ratings appropriate also in cases where the appeal was not as to the initial rating assigned after service connection is established). Thus, in deciding the claim below, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record. 

Thus in deciding the claim below, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record. 

The Veteran's statements and testimony describing the symptoms of his service-connected disorder are deemed competent evidence.  38 C.F.R. § 3.159(a)(2) (2010).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

On evaluating the condition of a service-connected disability, if it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, then 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, if any symptoms cannot be distinguished as between service-connected and nonservice-connected symptomatology, the Board will consider both as service-connected disability.  Id.

The Veteran's PTSD is currently rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  According to 38 C.F.R. § 4.126(a), a mental disorder shall be evaluated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  38 C.F.R. § 4.126(a) (2010).

The regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).

The general rating formula for evaluating disability due to mental disorders is found at 38 C.F.R. § 4.130.  The Veteran's PTSD, is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that code, pursuant to the general rating formula, a 50 percent rating is warranted if the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent evaluation is warranted if evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships. Id.

A 100 percent evaluation is warranted if evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating. In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In determining whether the Veteran meets the criteria for a higher rating, the Board must consider whether the Veteran has deficiencies in most of the following areas: work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

In rating the severity of the Veteran's service-connected psychiatric disability under the criteria listed above, psychiatric health care providers have their own system for rating psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV. The GAF scale score assigned does not determine the disability rating VA assigns, but it is one of the medical findings employed in that determination.

The medical evidence shows that GAF scores have been assigned during the pendency of this claim.  An examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.  A GAF score, however, is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

The following applies to the GAF scores relevant to this case.  A GAF score from 41 to 50 is defined as serious symptoms or any serious impairment in social, occupational, or school functioning.  A GAF score from 51 to 60 represents moderate symptoms, or moderate difficulty in social or occupational functioning.  DSM- IV.

The claims file contains competent medical evidence found in VA and private treatment records following service and reports of VA examinations.  The following is a summary of the material medical evidence most probative to the Veteran's claim over the relevant period associated with the Veteran's submission of his claim on March 7, 2007.  VA treatment records dated through 2008, and private treatment records dated through January 2010, include reports of psychiatric evaluation and treatment, including hospitalization by VA from September to December 2008, and subsequent psychiatric treatment.  

During a June 2006 VA examination for PTSD, the Veteran reported he had a difficult time with intense rage, anxiety, and irritability.  He was constantly worrying about his family, and had nightmares about three times a month.  He had problems with sleeping and slept only for three hours.  On examination, the Veteran was cooperative and friendly, and made excellent contact with the examiner.  He spoke about his stress level in driving to the clinic.  He was oriented times three, and his memory function was within normal limits.  His affect was that of a highly anxious individual subject to major mood variations and high levels of emotional lability.  His motor activity was somewhat tense, his judgment was fair, and there was no evidence of a thought disorder.  He had no delusions, disorganized thinking or hallucinations.  He endorsed sleep disturbance, numbness, rage, and startle.  He reported experiencing fleeting suicidal ideation but not homicidal ideation.  He reported he does experience rage reaction when frustrated.  He reported having difficulty concentrating, and he reported he was anxious and a big worrier.  He acknowledged he had depression and takes Celexa.  

The examiner commented that the Veteran had intrusive thoughts, nightmares, physiological reactivity, numbing and avoidance.  He also had feelings of detachment and emotional numbness.  He had difficulty staying asleep and was hypervigilant.  He had an exaggerated startle response.  The report contains a diagnosis of PTSD, chronic with depressive features.  The examiner recorded a GAF score of 50.

A January 2007 VA treatment record shows that the Veteran had a slightly flat affect.  That report contains a GAF score of 50.  A March 2007 VA treatment report signed by a licensed clinical social worker and a staff psychiatrist, contains an opinion that the Veteran had worsening symptoms of his PTSD including daily nightmares and flashbacks, severe emotional numbing, anger and isolation, that made continued part-time work by the Veteran impossible.   The Veteran was undergoing treatment with medication management and other therapy.

During a June 2007 VA examination for PTSD, the examiner made findings that the Veteran continued to have significant symptoms of PTSD on an almost daily basis with intrusive thoughts and combat nightmares three to four times a week, and a steady loss of ability to get along with other people because of his excess irritability and poor sleep habits due to his PTSD-related nightmares.  The Veteran reported that he thought his symptoms were worsening, evidenced by his not being able to do the job he had been able to do before.  He received Fluoxetine twice in the morning.  His social functioning was limited only to close family members.  After examination, the report contains a diagnosis of PTSD and a GAF score of 55.

A June 2008 VA treatment report reflects findings of symptoms including depression, insomnia, nightmares, feelings of helplessness, anger outbursts, flashbacks, intrusive thoughts, poor socialization skills, difficulty trusting others, short and long-term memory impairment, impaired judgment, poor concentration, and an inability to establish and maintain social relationships.  The treatment provider opined that the Veteran had occupational and social impairment, with reported weekly panic attacks, reducing reliability and productivity.

VA hospital treatment records show that the Veteran was hospitalized for his PTSD from September to December 2008.  At the time of the December 2008 discharge note, the treatment provider felt that the Veteran had shown gradual improvement in his motivation to work on his PTSD-related problems during his stay.  On mental status examination, the findings indicated that prior to discharge the Veteran was alert, oriented, and cooperative.  His speech was coherent and goal directed.  His affect was stable and brighter, and his mood was improved, and somewhat apprehensive.  He showed no psychotic symptoms, or suicidal or homicidal ideations.  He exhibited improved insight and judgment.  After care was planned including continued medication and follow-up with a VA psychiatrist.

In a December 2008 statement by a VA physician treating the Veteran, the physician stated that the Veteran continued to suffer chronic PTSD symptoms including anxious mood, recurrent nightmares, sleep problems, intrusive images, hypervigilance, emotional detachment, isolation and irritability.  The physician stated that the Veteran was diagnosed also with dysthymia as well as with other medical problems cited.  The physician felt that the Veteran's PTSD had affected the Veteran's ability to function in his social and occupational roles; that his GAF score was 55; and that the Veteran had difficulties sustaining employment due to his psychiatric and medical problems.

The report of a January 2010 private psychological evaluation shows that the psychologist concluded that the Veteran's GAF score of 45 represented the Veteran's impairment in work, family relations, judgment, thinking and mood; and his increasingly disrupted ability to sustain emotional control.  The psychologist opined that the Veteran's symptoms were consistent with the diagnosis of chronic and severe PTSD; and that the Veteran's condition put him and others at risk in his current form of occupational responsibility.  

The report of a June 2010 VA examination of the Veteran's PTSD shows that his speech was slow, coherent, and labored.  His affect was flat, and his mood was depressed and dysphoric.  He was unable to do serial 7s.  He was oriented times three, and his thought process was cloudy.  The Veteran had sleep impairment with poor sleep and able to sleep with medication.  The Veteran admitted to verbal impulsivity and yelling at others.  His recent memory was mildly impaired.   He had recurrent and intrusive distressing recollections and intense psychological distress at exposure to cues.  He had persistent avoidance and numbing.  He had markedly diminished interest in participating and had feelings of detachment or estrangement; and restricted range of affect.

After examination the report contains a diagnosis of PTSD; and major depressive disorder, moderate, recurrent.  The GAF score was 48.  The conditions were considered to be co-occurring, with his depressive symptoms affecting PTSD management.  The examiner opined that the Veteran's psychiatric condition did not result in total occupational and social impairment due to PTSD signs and symptoms; or in deficiencies in judgment, thinking, family relations, work, mood or school.  

The examiner opined that there was reduced reliability and productivity due to PTSD symptoms.  In this regard, the examiner opined the following.  The Veteran copes poorly with stress than others, and has to isolate to cope.  He was less socially productive and was struggling to find a place to live where he is comfortable.  His mood would fluctuate, which creates unreliability in behavior.  His variability in activity would impair attendance at work.  His memory and concentration issues would cause problems with reliability in communications and tasks.  His irritability would cause problems in noisy environments.  His difficulty with authority would also cause problems with issues of rules, expectations, and demands at work.

A.  Rating in Excess of 50 percent: January 1, 2009 to June 28, 2010

The Veteran's PTSD is rated as 50 percent disabling during the period from January 1, 2009, to June 28, 2010.  With respect to that period, based on the evidence, and resolving all doubt in the Veteran's favor, the Board finds that his PTSD symptoms more nearly approximate occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood so as to warrant a 70 percent rating.  

In this regard, review of the record regarding the Veteran's PTSD symptoms throughout the period during which the claim has been pending, does not show any significant difference in the level of severity of the Veteran's psychiatric symptoms.  Even though the discharge examination in December 2008 shows that the Veteran had some improvement, there was no significant improvement over previous or later symptoms so as to warrant limiting the rating to 50 percent during this period.  

Indeed, the January 2010 private psychological evaluation shows that the psychologist concluded that the Veteran's condition put him at risk in his current form of occupational responsibility.  At that time the psychologist opined that the Veteran's GAF score of 45.  Such scores reflect serious symptoms or any serious impairment in social, occupational, or school functioning.  See DSM- IV.  Such findings reflect symptoms productive of occupational and social impairment with deficiencies in most areas, which is consistent with criteria warranting a 70 percent disability rating under Diagnostic Code 9411.   

During the period from January 1, 2009 to June 28, 2010, on review of the totality of the competent medical evidence on file regarding the Veteran's exhibited psychiatric symptomatology, and after resolving all doubt in favor of the Veteran, the Board finds that the Veteran's PTSD is productive of occupational and social impairment, with deficiencies in most areas, and inability to establish and maintain effective relationships.  As such, the Board finds that the Veteran's symptoms more closely approximate the rating criteria required for a 70 percent disability rating during the entire period from January 1, 2009, to June 28, 2010.

B.  Rating in Excess of 70 Percent

Notably, the Veteran's PTSD is assigned a temporary total rating for the period of hospitalization, from September 15, 2008 to December 31, 2008, pursuant to  38 C.F.R. § 4.29.  For the remainder of the pendency of the claim, the period since March 7, 2007, the Board does not find that the Veteran's disability picture nearly approximates the criteria for a 100 percent schedular disability rating.  

While the evidence has shown that the Veteran's PTSD has resulted in occupational impairment, the evidence does not demonstrate that he has symptoms such as gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; or disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411. 

In this regard, the evidence shows that the Veteran's symptoms are not such that they would cause total occupational and social impairment due to symptoms discussed immediately above.  This is specifically addressed most recently in the report of the June 2010 VA examination of the Veteran's PTSD.  There the examiner opined that the Veteran's psychiatric condition did not result in total occupational and social impairment due to PTSD signs and symptoms.  Therefore, even after affording the Veteran the benefit of the doubt, the criteria for a disability rating in excess of 70 percent have not been met.

In light of Hart v. Mansfield, the Board has considered whether a staged rating is appropriate at any time during the entire period under consideration.  However, because the Veteran's PTSD symptoms remained relatively constant throughout the course of the period on appeal such staged ratings are not warranted.


III.  TDIU

The Veteran claims entitlement to a TDIU.  Entitlement to a TDIU requires the presence of an impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

The governing regulations provide that, to qualify for a TDIU, if there are two or more service-connected disabilities, at least one shall be rated at 40 percent or more, and there shall be sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (emphasis added).  Consideration may not be given to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Although neither the United States Code nor the Code of Federal Regulations offers a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21- 1, Part VI, para. 7.09(a)(7) defines that term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."

In this case, service connection is in effect for (1) PTSD, which, in light of the determination above, is rated as 70 percent disabling throughout the pendency of the claim; and (2) diabetes mellitus, which is rated as 20 percent disabling.  The Veteran's disabilities thus satisfy the requirements set forth in 38 C.F.R. § 4.16.

The Board has considered all the evidence of record, including that set forth in greater detail above with respect to the Veteran's PTSD.  Notably, as discussed above in the rating claim section, there are opinions contained in treatment records discussed above that lend strong support to the Veteran's claim for TDIU.

The Veteran has submitted statements asserting that the combined effects of his service-connected disabilities, above all, his PTSD, are so overwhelming that he is unemployable and thus entitled to a grant of a TDIU.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In this capacity, the Board finds the Veteran's statements and testimony about his ability to obtain and maintain employment to be credible, as there are consistent with the psychiatric disability evidence of record, including the most frequently assigned GAF scores, which have predominantly ranged in the 40s to about 50, which are consistent with an inability to work due to that condition.  Indeed, according to DSM-IV, scores ranging from 41 to 50 reflect serious symptoms, including serious impairment in social, occupational or school functioning, including an inability to keep a job.  In addition, the Veteran's statements are consistent with the medical evidence showing the severity of his PTSD, which has been characterized in diagnoses as chronic and severe.  

In light of the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that a grant of a TDIU is warranted.




ORDER

A disability rating in excess of 70 percent for PTSD from March 7, 2007, to September 14, 2008, is denied.

Subject to the law and regulations governing payment of monetary benefits, a disability rating of 70 percent for PTSD, from January 1, 2009, to June 28, 2010, is granted.

A disability rating in excess of 70 percent for PTSD from June 29, 2010, is denied.

A total disability rating based on individual unemployability due to the Veteran's service-connected disabilities is granted, subject to the applicable criteria governing the payment of monetary benefits.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


